Citation Nr: 1205944	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  11-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a hearing before the Board in January 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is at least as likely as not related to military service.

2.  The Veteran has tinnitus that is at least as likely as not related to military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Ratings for defective hearing range from noncompensable to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  

The Veteran claims that he has hearing loss and tinnitus as a result of his exposure to acoustic trauma in service.  He indicated that he was exposed to firearms in service and that a shell exploded right next to his head with resulting hearing loss and tinnitus which has increased in severity since service.    

In February 2011, the National Personnel Records Center (NPRC) reported that the Veteran's service medical records were destroyed in a fire and the documents could not be reconstructed.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind. The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran submitted an audiogram and statement from B. Ward, AuD, CCC-A, dated in June 2010.  The Veteran reported exposure to various firearms during military service.  The audiologist diagnosed the Veteran with binaural hearing loss and tinnitus and opined that the Veteran's hearing loss and tinnitus were at least as likely as not caused by his exposure to hazardous noise while in service.  

Also associated with the claims file is an audiogram and statement from M. Ward, MS, FAAA, dated in June 2011.  The Veteran reported exposure to excessive noise in service from 105 mm, 155 mm Howitzers, tanks, 90 mm cannons, M-1 rifles, grenade explosions, and other weapons fire.  The Veteran's post-service noise exposure consisted of occasional exposure to shotguns while hunting without the use of ear protection.  Mr. Ward diagnosed the Veteran with bilateral sensorineural hearing loss and constant tinnitus and opined that the Veteran's bilateral hearing loss and tinnitus were at least as likely as not related to his military experience as a field artillery crewman.  The rationale for the opinion was that exposure to excessive noise from 105 mm, 155 mm Howitzers, tanks, 90 mm cannons, M-1 rifles, grenade explosions, and other weapons fire results in acoustic trauma and tinnitus.  

The Veteran submitted a statement dated in July 2010 and indicated that he was exposed to loud guns in service without the use of hearing protection and that he has suffered from hearing loss since that time.  

At a January 2012 hearing before the Board, the Veteran testified that a shell went off right next to his head with resulting hearing loss and tinnitus.  The Veteran indicated that the ringing in his ears has persisted since service and his hearing loss has worsened over the years.  

With regard to the Veteran's bilateral hearing loss and tinnitus, the Veteran's statements and testimony in support of his claim are construed as alleging a continuity of symptoms since active service.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of hearing loss and tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, the only medical opinions of record, those of audiologists B. Ward and M. Ward, indicate that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to his military service.  Mr. Ward provided a rationale for the opinion in June 2011.  In light of the Veteran's contentions and the positive medical evidence of record, the Board finds that service connection for hearing loss and tinnitus is warranted.  

Therefore, the claims of entitlement to service connection for left ear hearing loss and tinnitus are granted.  Current diagnoses of bilateral hearing loss and tinnitus are of record.  While evidence of in-service acoustic trauma has not been demonstrated, as noted, the Veteran is competent to testify to exposure to acoustic trauma in service.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current disabilities and active service.  Therefore, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


